Order entered December 14, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01493-CV

                              MICHAEL GAY COOK, Appellant

                                                V.

                               CAROLINE D. COOK, Appellee

                          On Appeal from the County Court at Law
                                  Rockwall County, Texas
                              Trial Court Cause No. CI15-070

                                            ORDER
       Appellant has filed a motion to reduce supersedeas bond. Although the clerk’s record has

been filed in this appeal, the record does not contain a copy of the order setting the amount of the

bond. Accordingly, pursuant to Texas Rule of Appellate Procedure 34.5(c)(1), we ORDER

Shelli Miller, Rockwall County Clerk, to file, no later than December 28, 2015, a supplemental

clerk’s record containing a copy of that order or written verification such order cannot be

located. See TEX. R. APP. P. 34.5(c). We further ORDER Deborah K. Hamon, Official Court

Reporter of Rockwall County Court at Law No. 1, to file, no later than December 28, 2015, the

reporter’s record of the hearing setting the supersedeas bond.

       The Court will take no action on appellant’s motion until the requested records are filed.

                                                       /s/   CRAIG STODDART
                                                             JUSTICE